J-S38030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DANIEL J. STRANG                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KRISTY D. STRANG                           :
                                               :
                       Appellant               :   No. 513 WDA 2021

                Appeal from the Order Entered March 24, 2021
    In the Court of Common Pleas of Bedford County Civil Division at No(s):
                               No. 2014-1357


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                                 FILED: MAY 11, 2022

        Appellant, Kristy. D. Strang (“Wife”), appeals from the March 24, 2021

Order that, inter alia, provided for equitable distribution of the marital assets

of Wife and Appellee, Daniel J. Strang (“Husband”), and denied Wife’s request

for alimony and counsel fees. Upon review, we affirm.

FACTUAL AND PROCEDURAL HISTORY

        The relevant factual and procedural history, as gleaned from the trial

court’s Pa.R.A.P. 1925(a) Opinion, is as follows.        Wife and Husband were

married on May 9, 2006, and separated eight years later on May 14, 2014.

This was the first marriage for both parties, and the parties did not have any

children together. Husband filed a Complaint in Divorce on October 28, 2014.

The trial court finalized the divorce on January 26, 2021, and ordered a

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S38030-21



division of marital assets. Wife filed a motion for reconsideration, which the

trial court expressly granted. After a hearing, on March 24, 2021, the court

reaffirmed its January 26, 2021 order that provided for the equitable division

of marital assets and denied Wife’s requests for alimony and counsel fees.1

       At the time of the divorce, Husband was 48 years old and Wife was 39

years old. Husband is a high school graduate, served in the Army National

Guard from 1992 to 1996, and is currently employed as an Engineer for CXS

Railroad, earning net monthly income of $5,367 per month.        Wife has an

associate degree in fine arts from a community college. Wife worked part

time at a CVS Pharmacy prior to the marriage, and the parties agreed that

Wife would be a homemaker during the marriage. Husband is in generally

good health; Wife suffers from depression and anxiety.

       In November 2009, the parties bought a home.       While living in the

home, Wife complained of “allergies and a multitude of phobias[.]”

Memorandum Op., filed 1/26/21, at 2. Husband made multiple upgrades to

the home “[i]n an effort to placate Wife,” including replacing the ductwork,

remodeling the basement, and moving the well that supplied water to the

home. Id. While Husband made the home improvements, Wife moved out

of the home to live with her father for approximately eighteen months. During

this time, Wife only saw Husband one time. Wife moved back into the home

in October 2013.
____________________________________________


1The order is dated March 23, 2021, but the trial court docketed and served
notice of the order on March 24, 2021.

                                           -2-
J-S38030-21



      In November 2013, Wife was injured in a serious car accident. Husband

served as Wife’s caregiver for her six-month recovery.       On May 14, 2014,

three weeks after completing physical therapy, Wife moved out of the marital

home and began living with her father again. Several months later, Husband

filed for divorce.

      Wife is currently employed full-time stocking shelves at Wal-Mart and

earns a net income of $1,399 per month.          Wife is currently covered by

Husband’s health insurance.

      The trial court held a three-day hearing where Husband and Wife

testified to the above facts. Additionally, the trial court received evidence and

testimony regarding the martial assets and debts of the parties, including the

marital residence, various vehicles, and household goods, as well as pension,

retirement, and financial accounts. At the conclusion of the hearing, the trial

court entered a Memorandum Opinion and Order that considered the 23

Pa.C.S. § 3502(a) equitable distribution factors and the Section 3701(a)

alimony factors, ordered a comprehensive equitable distribution scheme, and

denied Wife’s request for alimony and counsel fees.

      Specifically, the trial court awarded Wife 45% of the equity in the marital

home, the proceeds of the sale of a Volkswagen vehicle, the “Divorce Spouse

Benefit” of Husband’s Railroad Employee’s Railroad Retirement Benefits,

$24,743 from Husband’s 401(k) account, $2,620 from Husband’s Capital

Account Builder Retirement Plan, the Vanguard IRA, and the Vanguard

account. The trial court awarded Husband 55% of the equity in the marital

                                      -3-
J-S38030-21



home, a 2013 Toyota truck, a quad ATV, the remainder of his 401(k) account

and retirement plans, and made Husband responsible for the debt incurred on

the Sears and Chase credit card accounts.

      Wife timely appealed. Wife filed a court-ordered Pa.R.A.P. Rule 1925(a)

statement. The trial court did not file a responsive opinion but instead relied

on its January 25, 2021 Memorandum and Order of Court.

ISSUES RAISED ON APPEAL

      Wife raises the following issues for our review:

      1. Did the trial court abuse its discretion and commit reversible
         error in ordering a 45/55 distribution of the value of the equity
         in the marital home after consideration of all factors set forth
         in 23 Pa.C.S.[] § 3502(a)?

      2. Did the trial court abuse its discretion and commit reversible
         error in determining that Wife was not entitled to an award of
         half of the value of the marital checking account on the date of
         separation?

      3. Did the trial court abuse its discretion and commit reversible
         error in finding that Wife utilized all of the funds in the
         Vanguard account instead of Husband and therefore failed to
         properly consider, weigh, and award the correct amount of said
         funds to Wife in the equitable distribution scheme?

      4. Did the trial court abuse its discretion and commit reversible
         error in failing to consider and appropriately weigh all the
         factors set forth in 23 Pa.C.S.[] § 3701(b), including but not
         limited to the parties current and future earning capacities,
         their incomes, employment and the health of the parties, when
         denying Wife’s claim for continued alimony?

      5. Did the trial court abuse its discretion and commit reversible
         error in failing to properly consider, weigh and apply the
         current and future earning capacities of the parties,
         employability, and Wife’s disability in denying Wife’s claim for
         [counsel] fees?



                                     -4-
J-S38030-21



Wife’s Br. at 5-6 (some capitalization omitted, reordered and renumbered for

ease of disposition).

LEGAL ANALYSIS

Equitable Distribution

      In her first three issues, Wife challenges the trial court’s equitable

distribution scheme.    It is well established that our standard of review is

limited, and this Court will not reverse an award of equitable distribution

absent an abuse of discretion. Lee v. Lee, 978 A.2d 380, 382 (Pa. Super.

2009). “In addition, when reviewing the record of the proceedings, we are

guided by the fact that trial courts have broad equitable powers to effectuate

economic justice[.]” Id. (citation omitted). “An abuse of discretion is not

found lightly, but only upon a showing of clear and convincing evidence” that

the trial court misapplied the law or failed to follow proper legal procedure.

Smith v. Smith, 904 A.2d 15, 18 (Pa. Super. 2006) (citation omitted). In

addition, “the finder of fact is free to believe all, part, or none of the evidence

and the Superior Court will not disturb the credibility determinations of the

court below.” Lee, 978 A.2d at 382 (citation omitted).

      In fashioning an equitable distribution award, the trial court is required

to consider, at the very least, the enumerated factors set forth in 23 Pa.C.S.[]

§ 3502(a)(1)-(11). Wang v. Feng, 888 A.2d 882, 888 (Pa. Super. 2005).

However, this court has noted that, “[t]here is no simple formula by which to

divide marital property. The method of distribution derives from the facts of

the individual case.” Id. (citations omitted). “The list of factors [enumerated

                                       -5-
J-S38030-21



in Section 3502(a)] serves as a guideline for consideration, although the list

is neither exhaustive nor specific as to the weight to be given the various

factors. Thus, the court has flexibility of method and concomitantly assumes

responsibility in rendering its decisions.” Id. (citations omitted). “The trial

court has the authority to divide the award as the equities presented in the

particular case may require.” Childress v. Bogosian, 12 A.3d 448, 462 (Pa.

Super. 2011) (citation omitted). This Court “do[es] not evaluate the propriety

of the distribution order upon our agreement with the court’s actions nor do

we find a basis for reversal in the court’s application of a single factor.” Id.

(citations omitted).    Rather, it is well-settled that we “must consider the

distribution scheme as a whole.” Biese v. Biese, 979 A.2d 892, 895 (Pa.

Super. 2009) (citation omitted). “We measure the circumstances of the case

against the objective of effectuating economic justice between the parties and

achieving a just determination of their property rights.” Id. (citation omitted).

      In her first issue, Wife avers that the trial court abused its discretion

when it awarded Husband 55% of the equity in the marital home. Wife’s Br.

at 18. Wife argues that the trial court failed to consider the fact that she was

a homemaker for the duration of the marriage, has significant mental health

issues, and has limited employment opportunities while Husband is in good

health and has a well-paying job with a significant retirement investment. Id.

at 17. Wife is not entitled to relief.

      Wife’s claims that the trial court failed to consider her financial prospects

versus Husband’s financial prospects are belied by the record. The trial court

                                         -6-
J-S38030-21



engaged in a comprehensive analysis of each of the Section 3502 equitable

distribution factors. Memorandum Op. at 7-11. Notably the trial court did

consider Wife’s role as a homemaker, her struggle with anxiety and

depression, her current salary that is significantly less than Husband’s salary,

her future earning capacity, and her ability to acquire future assets and

income. Id. at 8-9. However, the trial court also found that Wife “offered

little evidence as to her financial obligations[,]” had not assumed any marital

debt, and continues to reside with her father. Id. at 9.

      In awarding Husband 55% of the equity of the marital home, the trial

court placed great weight on the fact that Husband assumed all of the marital

debt, stating “[t]he [c]ourt concludes that Husband will likely have more of an

opportunity to acquire future capital assets and income due to his superior

earning capacity. However, this ability is tempered due to Husband assuming

all of the marital debt.” Id. (emphasis added). The court also emphasized

that Husband improved and preserved the marital estate.         The trial court

opined:

      The parties agreed that Wife would serve as a homemaker. This
      evidence revealed that Wife contributed in this regard only for the
      first few years of the marriage. Husband worked long hours, came
      home and did household chores and also continually attempted to
      complete various household renovations and improvements in
      order to placate Wife, seemingly to no avail. The Court finds that
      Husband made significant contributions, especially with regards to
      the marital home. As such, the [c]ourt finds it equitable to award
      Husband 55% of the equity of the marital home. Additionally,
      Husband continued to pay all of the household financial obligations
      during the time the parties were living separate and apart, thus
      preserving the marital estate.


                                     -7-
J-S38030-21



Id. at 10. Our review of the record supports the trial court’s findings, and we

decline to reweigh the evidence. Accordingly, we find no abuse of discretion

in the trial court’s award of 55% of the equity in the marital home to Husband.

      In her second issue, Wife argues that the trial court erred when it “failed

to address” the PNC Bank marital checking account in its equitable distribution

scheme and incorrectly found that Husband opened and dissipated the account

after separation. Wife’s Br. at 23. Wife misstates the trial court’s findings.

      In its Memorandum Opinion, the trial court found that the PNC Bank

checking account with a balance of $4,121 was a joint asset that Husband

dissipated following separation to pay off marital debts. Memorandum Op. at

6.   The trial court also found that there was “evidence of other PNC

checking/saving accounts, however, the evidence showed that these accounts

were opened by Husband following the separation.” Id. (emphasis added).

The court failed to address the “other PNC checking/saving accounts” in its

equitable distribution scheme but awarded Husband “the balance of the jointly

owned PNC checking account (x6865).”         Id. at 13.    Moreover, the court

explained that it “declined to award any off set to Wife for this account, as

Husband testified that he depleted this account in order to pay marital debts.”

Id. at 13.

      Our review of the record reveals that, contrary to Wife’s contention, the

trial court did address the PNC Bank marital checking account in its equitable

distribution scheme and did not find that the PNC Bank marital checking




                                      -8-
J-S38030-21



account was opened and dissipated after separation. Accordingly, Wife’s claim

as stated lacks merit.

      Wife next challenges the distribution of the Vanguard account. In a one-

paragraph argument, Wife avers that “Husband clearly testified that it was

him who dissipated the account post-separation.” Wife’s Br. at 24. Therefore,

Wife argues, the trial court “erred when it found that Wife had dissipated the

account and therefore did not assess a value to the account [and] Wife

therefore received no credit for any portion of the $20,439.90 in the Vanguard

account[.]” Wife’s Br. at 24.

      Here, the trial court awarded Wife the jointly owned Vanguard account

and   found:   “[e]ven   though   Wife   dissipated   this   marital   asset,   by

approximately $19,000.00 following separation, the Court finds it equitable to

not penalize Wife in order to make the overall economic distribution scheme

fair and equitable.” Memorandum Op. at 12.

      Our review of the record confirms Wife’s claim that the trial court made

an incorrect finding about which party dissipated the funds in the Vanguard

account. Indeed, Husband testified that he was the one who dissipated the

funds. N.T. Hearing, 6/29/20, at 56-60, N.T. Hearing, 11/23/20, at 34.

      However, in her argument, Wife mischaracterizes Husband’s testimony

and fails to consider Husband’s explanation, found to be credible by the trial

court, that he used the funds in the joint Vanguard account to pay off marital

debt rather than for his own personal expenses. N.T. Hearing, 6/29/20, at

56-60. Wife does not explain why she should receive credit for a joint account

                                    -9-
J-S38030-21



that was dissipated to pay off marital debt, nor does she provide any legal

authority to support this premise. In light of this Court’s obligation to view

the equitable distribution scheme as a whole, we are unable to discern how

the court’s incorrect finding, if corrected, would have any effect on the overall

equitable distribution scheme. As stated above, we decline to find a basis for

reversal in the court’s application of a single factor. Accordingly, we find no

abuse of discretion.

Alimony

      In her fourth issue, Wife avers that the trial court abused its discretion

when it denied Wife’s claim for alimony. Wife’s Br. at 18. Wife argues that

the trial court failed to consider and appropriately weigh the Section 3701(b)

alimony factors, including the parties’ current incomes, the parties’ future

earning capacities, and the parties’ health. Id. Wife’s claim is devoid of merit.

      We review questions pertaining to the award or denial of alimony for an

abuse of discretion.   Conner v. Conner, 217 A.3d 301, 315 (Pa. Super.

2019). Section 3701 of the Divorce Code provides, inter alia, that when a trial

court determines “whether alimony is necessary” and “the nature, amount,

duration and manner of payment of alimony, the court shall consider all

relevant factors,” including the seventeen factors prescribed in 23 Pa.C.S. §

3701(b)(1)-(17). 23 Pa.C.S. § 3701(b).        The purpose of alimony is not to

reward or punish the parties, but rather “to ensure that the reasonable needs

of the person who is unable to support himself or herself through appropriate




                                     - 10 -
J-S38030-21



employment, are met.” Isralsky v. Isralsky, 824 A.2d 1178, 1188 (Pa.

Super. 2003) (citation omitted).

      “Alimony is based upon reasonable needs in accordance with the

lifestyle and standard of living established by the parties during the marriage,

as well as the payor’s ability to pay.” Id. (citations and internal quotation

marks omitted).    “Following divorce, alimony provides a secondary remedy

and is available only where economic justice and the reasonable needs of the

parties cannot be achieved by way of an equitable distribution.” Balicki v.

Balicki, 4 A.3d 654, 659 (Pa. Super. 2010).

      Instantly, the trial court considered the Section 3701(a) alimony factors,

including the fact that Wife earns less than Husband and that Wife has suffered

from “various mental health ailments” since high school. Memorandum Op.

at 14. The trial court emphasized that despite Wife’s ailments, Wife is able to

maintain full-time employment. The trial court also considered that Husband’s

employment provides health care coverage and a pension while “Wife

admitted that her employer likely will provide health care overage and possibly

retirement benefits, however, she has failed to make any inquiries in that

regard.” Id. Notably, the trial court found that “Wife failed to present any

evidence as to her monthly bills or her reasonable financial needs.” Id. at 15.

After considering the Section 3701(a) alimony factors and the equitable

distribution award, the trial court concluded that that alimony was not

necessary. The trial court opined:




                                     - 11 -
J-S38030-21


      In the equitable distribution award, the [c]ourt awarded Wife
      sizeable assets in the form of retirement benefits as well as a lump
      sum cash payment. While Husband was awarded the marital
      home, he is also required to satisfy all of the marital debt. The
      [c]ourt finds that the overall scheme of the equitable distribution
      award provides for the parties’ reasonable needs and that a
      further award of alimony would not be equitable. In light of the
      foregoing, the [c]ourt will deny Wife’s claim for alimony.

Id. The record supports the trial court’s findings and, once again, we decline

to reweigh the evidence. Accordingly, we conclude that the trial court did not

abuse its discretion when it denied Wife’s claim for alimony.

Counsel Fees

      Finally, Wife avers that the trial court abused its discretion when it

denied her request for counsel fees. Wife’s Br. at 21.

      This Court reviews a decision to deny counsel fees for an abuse of

discretion. Brubaker v. Brubaker, 201 A.3d 180, 191 (Pa. Super. 2018).

Section 3702 of the Domestic Relations Code permits the trial court to award

reasonable counsel fees where appropriate. 23 Pa.C.S. § 3702. “The purpose

of an award of counsel fees is to promote fair administration of justice by

enabling the dependent spouse to maintain or defend the divorce action

without being placed at a financial disadvantage; the parties must be ‘on par’

with one another.” Brubaker, 201 A.3d at 191 (citation omitted). “Counsel

fees are awarded based on the facts of each case after a review of all the

relevant factors.   These factors include the payor’s ability to pay, the

requesting party’s financial resources, the value of the services rendered,

and the property received in equitable distribution.” Id. (citation omitted and



                                     - 12 -
J-S38030-21



emphasis added).    Importantly, “[c]ounsel fees are awarded only upon a

showing of need.” Busse v. Busse, 921 A.2d 1248, 1258 (Pa. Super. 2007)

(citations omitted and emphasis added). “In most cases, each party’s financial

considerations will ultimately dictate whether an award of counsel fees is

appropriate. Also pertinent to our review is that, in determining whether the

court has abused its discretion, we do not usurp the court’s duty as fact

finder.” Id. (citations omitted).

      Instantly, the trial court denied Wife’s request for counsel fees because

Wife failed to present any evidence to support her request. The court opined:

      Wife additionally made a claim for counsel fees. However, no
      evidence was offered at the hearings in support of her claim. A
      statement of fees was attached to Wife’s counsel’s Proposed
      Schedule of Equitable Distribution, however, it was not entered
      into evidence prior to the conclusion of the final hearing. As such,
      this Court will deny Wife’s claim for costs and counsel fees.

Memorandum Op. at 15. Absent a showing of need and the value of services

rendered, the trial court did not abuse its discretion in denying Wife’s request

for counsel fees.

CONCLUSION

      In conclusion, the trial court did not abuse its discretion when it ordered

the equitable distribution of marital assets and denied Wife’s requests for

alimony and counsel fees.

      Order affirmed.




                                     - 13 -
J-S38030-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 05/11/2022




                          - 14 -